             Case 1:20-cv-01791 Document 4 Filed 07/01/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
        Plaintiff,                                )
                                                  )
        v.                                        )
                                                  )
 ALL PETROLEUM-PRODUCT CARGO                      )
 ABOARD THE BELLA WITH                            )
 INTERNATIONAL MARITIME                           )
 ORGANIZATION NUMBER 9208124,                     )
                                                  )
 ALL PETROLEUM-PRODUCT CARGO                      )
 ABOARD THE BERING WITH                           )
 INTERNATIONAL MARITIME                           )
 ORGANIZATION NUMBER 9149225,                     )              Civil A. No. 20-1791
                                                  )
 ALL PETROLEUM-PRODUCT CARGO                      )
 ABOARD THE PANDI WITH                            )
 INTERNATIONAL MARITIME                           )
 ORGANIZATION NUMBER 9105073,                     )
                                                  )
   --and--                                        )
                                                  )
 ALL PETROLEUM-PRODUCT CARGO                      )
 ABOARD THE LUNA WITH                             )
 INTERNATIONAL MARITIME                           )
 ORGANIZATION NUMBER 9208100,                     )
                                                  )
       Defendants.                                )
                                                  )

      GOVERNMENT’S MOTION FOR ISSUANCE OF WARRANT OF ARREST
            IN REM AND SUPPORTING MEMORANDUM OF LAW

       COMES NOW, the United States of America, moving by and through the Acting United

States Attorney for the District of Columbia, and respectfully requests that the Court issue a

Warrant of Arrest in Rem for the defendant properties, namely all petroleum-product cargo aboard:

the Bella with International Maritime Organization (“IMO”) number 9208124 (“Defendant

Property 1”), the Bering with IMO number 9149225 (“Defendant Property 2”), the Pandi with

IMO 9105073 (“Defendant Property 3”), and the Luna with IMO number 9208100 (“Defendant
             Case 1:20-cv-01791 Document 4 Filed 07/01/20 Page 2 of 3




Property 4”) (collectively, the “Defendant Properties”), pursuant to Rule G(3)(b)(ii) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions of the Federal

Rules of Civil Procedure (“Supplemental Rules”), and in support thereof states the following:

       1.      On or about July 1, 2020, the United States filed a Verified Complaint for Forfeiture

in Rem (the “Complaint”) against the above-captioned properties.

       2.      When the government commences a civil forfeiture proceeding against a defendant

asset that is already in government custody, the Clerk of the Court “must issue a warrant to arrest

the property.” Rule G(3)(b)(i). However, when the government commences such a proceeding

against property that is not in the government’s possession, custody, or control, and is not subject

to a judicial restraining order at the time of filing, “the Court – on finding probable cause – must

issue a warrant to arrest the property.” Rule G(3)(b)(ii) (emphasis added).

       3.      The probable cause standard applied to civil forfeiture seizures “is similar to that

required to obtain a search warrant.” United States v. Real Property at 874 Gartel Drive, 79 F.3d

918, 922 (9th Cir. 1996); see also United States v. One Hundred Forty-Nine Thousand Four

Hundred Forty-Two and 43/100 Dollars ($149,442.43) in U.S. Currency, 965 F.2d 868, 876 (10th

Cir. 1992) (test for probable cause is the same as applies in other arrests, searches, and seizures).

In order to establish probable cause, the government “must have reasonable grounds to believe

that the certain property is subject to forfeiture.” United States v. Banco Cafetero Panama, 797

F.2d 1154, 1160 (2d Cir. 1986). Probable cause is an “objective standard requiring an analysis of

the totality of the circumstances.” United States v. Jackson, 415 F.3d 88, 91 (D.C. Cir. 2005)

(citing authorities); see also United States v. Laws, 808 F.2d 92, 96-98 (D.C. Cir. 1986) (the

determination of probable cause is a practical, common-sense decision).




                                                 2
             Case 1:20-cv-01791 Document 4 Filed 07/01/20 Page 3 of 3




       4.      Probable cause is “‘not a high bar.’” United States v. Bikundi, 125 F. Supp. 3d 178,

184 (D.D.C. 2015) (quoting Kaley v. United States, 134 S. Ct. 1090, 1103 (2014)). Rather probable

cause “is instead ‘synonymous with fair probability.’” Bikundi, 125 F. Supp. 3d at 184 (quoting

Illinois v. Gates, 462 U.S. 213, 238 (1983)).

       5.      Upon issuance, the warrant is to be delivered to a person authorized to execute it,

who may be: “(A) a marshal or any other United States officer or employee; (B) someone under

contract with the United States; or (C) someone specially appointed by the court for that purpose.”

Rule G(3)(c)(i).

       6.      Although not requested here, such warrants may be issued ex parte. See Calero-

Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 679-80 (1974) (seizure of property for

forfeiture is like the execution of a search warrant or the seizure of evidence in a criminal case,

acts which must necessarily occur, in most cases, without prior notice to the owner).

       7.      Based on the information in the attached affidavit in support of a probable cause

finding and the allegations within the Complaint, there is probable cause to believe that the

Defendant Properties are subject to forfeiture. The government respectfully requests that the Court

issue the proposed Warrant for Arrest in Rem.

                                                Respectfully submitted,

                                                MICHAEL R. SHERWIN, N.Y. Bar 4444188
                                                ACTING UNITED STATES ATTORNEY

                                                ________________________
                                                ZIA M. FARUQUI, D.C. Bar No. 494990
                                                BRIAN P. HUDAK
                                                STUART D. ALLEN, D.C. Bar No. 1005102
                                                Assistant United States Attorneys
                                                555 Fourth Street, NW
                                                Washington, DC 20530
Date: July 1, 2020                              (202) 252-7566 (main line)


                                                   3
